Title: To Benjamin Franklin from Samuel Rhoads, 29 October 1773
From: Rhoads, Samuel
To: Franklin, Benjamin


Dear Friend
Philada. October 29th 1773
Inclos’d are the Votes of the present Assembly. What happen’d last year I doubt not the Speaker has Communicated; this year they sat but a short time, chose their Officers and adjourn’d.
Some Domestick Affairs of the Speakers call’d him out of Town Imiediately after he left the Chair; the Committee of Correspondance I presume will not meet till he returns. I have therefore undertaken to send the Votes, which will shew what is done. 
As no new Instructions are given to the Agent no doubt the old Ones remain Valid; and he may Justly presume that it was not owing to any Neglect in the Assembly that they have not this Year given their Instructions to their Agent as formerly, But to a Confidence that he needed none. I am with great Esteem and respect thy Assured Friend
Saml Rhoads
 
Addressed: To / Benjamin Franklin Esqr. / Agent for / Pennsylvania / in / London
Endorsed: Saml. Rhodes Octr 29—1773
